Title: To Thomas Jefferson from Thomas Strode, 21 April 1808
From: Strode, Thomas
To: Jefferson, Thomas


                  
                     Culpeper 21rst April 1808.
                  
                  on the 18th. I was hon’d with Your polite favour of the 3rd. for which Sir You will be Pleased to accept my warmest thanks.—the arangement for the Disposal of military Offices is certainly wisely calculated, & altho it Puts my wishes at hazard, yet I feel its Propriety.—I was one of those who opposed the election of Mr. Love when he offer’d for the State legislature & my objections follow’d him to his late election, in the first instance he was opposed by a Man of honest & Republican principles but entirely ignorant & illiterate. in the last Mr. L. knew that I disapprobated the conduct of his Competitor. but was willing on a promise (not always to be relied on) to give him the Preferance. from both which causes he may fairly deduce that my objections were Personal, in truth Love has deceived me by doing better far far better that I could Possibly have expected & but for this occurrance I realy meant to have acknowledged it to him—now it is impossible—there is scare a distinguish’d Charecter in the District & not one in this County from whom I could not have obtain’d a warm Recommendation for any military post to which I should have thought myself Competent at first I refused them & now it is Perhaps too late—Mr Love ’tho not intimate with me, knows whether I possess firmness of Mind & habits fitted for Military life, & if the thing Rests with him let his Candour or his—determine,—   It may seem a little Strange that Mr Strother after his late conduct in the Richmond caucus should be Reelected in this County, it is not a proof that the People Patronize his Conduct on that occasion, very far from it, no County in this State could have frown’d more seriously upon that step, but the truth is he was not opposed by a Man of Public influence, of Mind or of information, it was completely a triump of Talents over Principle & Strother has assured Us & from my Knowledge of his infexible integrity I confide implicitly in the assurance that so far as he acts for the People he will obey their Will—there does not breathe an honester Man than one of his Opponants Yet he has by no Means been a favourite of Nature. the improvement of his Mind entirely Neglected & the People recollected with some bitterness his former Vote against the General tickett at that awfull Crisis when it was essential to Republican existance, Yet he is a good Man & the tide of Principle bore him to the very Eve of Election—may I beg You to be assured of my warmest Regard, Esteem & Respect—
                  Your M: Obt
                  
                     Tho: Strode 
                     
                  
               